DETAILED ACTION
This office action is responsive to the amendment filed 3/16/2022.  As directed, claims 1-4 have been amended and no claims have been added or canceled.  Thus claims 1-4 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,943,169 in view of Epley. 
The instant claim 1 is a broader version of the patented claim 1.  For example, the instant claim 1 does not include the feature of a drive shaft.  In the instant claim 1, all structural limitations are disclosed in the patented claim 1 except for sensors that detect a position, angle, and speed of rotation of each of the frames. However, Epley discloses in fig. 4, sensors that detect the position (col.10 lines 30-40 disclose accelerometers), angle (col. 11 lines 1-20 disclose detecting angular disposition), and speed (col. 10 lines 30-40) of rotation for each of the yaw frame, the roll frame, and the pitch frame (fig. 4 and col 11. Lines 30-50 disclose graphic symbols depicting the frame vectors in each of the three orthogonal axes for speed, angle and position).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame and controller of patent claim 1 to include sensors as taught by Epley to provide the advantage of enhanced feedback for correction and adjustment to meet a user’s preference and need.
Instant claim 2 corresponds to patented claim 1.
Instant claim 3, corresponds to patented claim 2.
Instant claim 4 corresponds to patented claim 3.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,117,516 in view of Epley. 
The instant claim 1 is a broader version of the patented claim 1.  For example, the instant claim 1 does not include the feature of a drive shaft.  In the instant claim 1, all structural limitations are disclosed in the patented claim 1 except for sensors that detect a position, angle, and speed of rotation of each of the frames. However, Epley discloses in fig. 4, sensors that detect the position (col.10 lines 30-40 disclose accelerometers), angle (col. 11 lines 1-20 disclose detecting angular disposition), and speed (col. 10 lines 30-40) of rotation for each of the yaw frame, the roll frame, and the pitch frame (fig. 4 and col 11. Lines 30-50 disclose graphic symbols depicting the frame vectors in each of the three orthogonal axes for speed, angle and position).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame and controller of patent claim 1 to include sensors as taught by Epley to provide the advantage of enhanced feedback for correction and adjustment to meet a user’s preference and need.
Instant claim 2 corresponds to patented claim 2.
Instant claim 3, corresponds to patented claim 3.
Instant claim 4 corresponds to patented claim 4.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under Obvious Double Patenting, set forth in this Office action.

Response to Arguments
Applicant’s arguments, seepage 6, filed 3/16/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785